DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The amendments made to the specification filed on 2/10/2022 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Heslin on 5/2/2022.

The application has been amended as follows: 
Claim 1 has been replaced with the following -- A system for introducing an intraluminal support structure to a patient’s body for implantation at a delivery site or implantation site, said system comprising:
(1) an intraluminal support structure having a body capable of transitioning between three configurations including:
a)	an open non-crimped planar configuration having a length along a long axis and a width along a short axis;
b)	an open crimped planar configuration wherein the length has been elongated and the width has been reduced; and
c)	a closed non-planar folded configuration;
wherein the body in its open non-crimped planar configuration is configured to be stretched in a long axial direction to transition said body to form said open crimped configuration and to provide said body with a minimal short axis and a maximal long axis therein providing said open crimped configuration with increased flexibility; and
(2) a delivery carrier member in the form of a catheter or sheath defining a delivery system utilized for introducing said support structure to a body for implantation at a delivery site or implantation site; and 
wherein said open crimped configuration is controllably disassociated from said delivery system to be deployed at said delivery site, and wherein during deployment said open crimped configuration transitions to assume said closed non-planar folded configuration, wherein said transition is established by way of at least one of expansion, torsion or folding and wherein said closed non-planar folded configuration is finalized by closing said body by interlocking an end thereof along one of said long axis or said short axis.--
Claims 2, 30, and 38 have been cancelled.
Claim 7 has been rejoined.
Claim 3, line 1, the phrase “The device of claim 2” has been replaced with --The system of claim 1--
Claim 4, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 5, line 1, the phrase “The device of claim 4” has been replaced with --The system of claim 4--
Claim 6, line 1, the phrase “The device of claim 4” has been replaced with --The system of claim 4--
Claim 7, line 1, the phrase “The device of claim 4” has been replaced with --The system of claim 4--
Claim 8, line 1, the phrase “The device of claim 4” has been replaced with --The system of claim 4--
Claim 9, line 1, the phrase “The device of claim 8” has been replaced with --The system of claim 8--
Claim 10, line 1, the phrase “The device of claim 4” has been replaced with --The system of claim 4--
Claim 11, line 1, the phrase “The device of claim 10” has been replaced with --The system of claim 10--
Claim 12, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 13, line 1, the phrase “The device of claim 12” has been replaced with --The system of claim 12--
Claim 14, line 1, the phrase “The device of claim 12” has been replaced with --The system of claim 12--
Claim 15, line 1, the phrase “The device of claim 12” has been replaced with --The system of claim 12--
Claim 16, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 17, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 18, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 19, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 20, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 21, line 1, the phrase “The device of claim 12” has been replaced with --The system of claim 12--
Claim 22, line 1, the phrase “The device of claim 20” has been replaced with --The system of claim 20--
Claim 23, line 1, the phrase “The device of claim 20” has been replaced with --The system of claim 20--
Claim 24, line 1, the phrase “The device of claim 20” has been replaced with --The system of claim 20--
Claim 25, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 26, line 1, the phrase “The device of claim 25” has been replaced with --The system of claim 25--
Claim 27, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 28, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 29, line 1, the phrase “The device of claim 1” has been replaced with --The system of claim 1--
Claim 39, line 1, the phrase “The device of claim 20” has been replaced with --The system of claim 20--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774